Title: Thomas Jefferson to John Martin Baker, 12 October 1817
From: Jefferson, Thomas
To: Baker, John Martin


                    
                        Dear Sir
                        Monticello
Oct. 12. 17.
                    
                    The President arrived at his residence soon after my return to Monticello, and recieving a visit from mr Madison at the same time, we jointly spoke with the President on your subject. he has every possible disposition to befriend you, and if he should find obstacles to your present wish, he will still retain his disposition to do justice to your merit on some other occasion. as the Secretary of state is always consulted on these appointments, we could not expect an immediate decision. I was glad to find from him that mr Lee had interested himself warmly in your behalf. I am in hopes you will find some channel for predisposing mr Adams favorably, assuring you of my best wishes for your success as well as of my great esteem & respect.
                    Th: Jefferson
                